COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Willowbrook Mall (TX) LLC

Appellate case number:    01-14-00413-CV

Trial court case number: 2013-49294

Trial court:              215th District Court of Harris County

        On May 20, 2014, relator Willowbrook Mall (TX) LLC filed a petition for writ of
mandamus. The Court requests a response to the petition for writ of mandamus from real party in
interest Harris County Appraisal District. The response, if any, is due to be filed with the Court
no later than June 3, 2014.
       The trial court’s “Revised Order Granting Motion to Compel,” signed on April 7, 2014,
in cause number 2013-49294, pending in the 215th District Court of Harris County, is stayed.
See TEX. R. APP. P. 52.10. The stay is effective until disposition of relator’s petition for writ of
mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: May 21, 2014